DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 14, 2021 has been entered

Response to Amendment
The Amendments filed on December 14, 2021 have been entered.
Claims 1, 11, 16 and 20-22 have been amended. 

Response to Arguments
Applicant's arguments filed on December 14, 2021 have been fully considered but deemed not persuasive. 

Applicant’s argument
In order for the above combination of Lad, Mendes, and Compton to teach the Applicant's claimed technique, the combination must teach each and every element of the Applicant's claimed 
Lad is generally directed to cross-layer troubleshooting of application delivery. Lad, Abstract. Lad describes a platform for identifying and/or determining performance problems associated with a distributed application(s), where the platform can generate reports that include various cross-layer visualizations that facilitate identifying and/or determining performance problems associated with a distributed application(s). See Lad, para. [0035]. Further, Lad describes diagnosing application delivery problems from cloud service providers, such as SaaS and/or other network delivered based applications (e.g., web sites, online stores, cloud based software, and/or other such network based applications and/or services) to determine the causes or sources of the application delivery performance issues or problems.
The Applicant respectfully urges that the combination of Lad, Mendes, and Compton fails to teach "identifying and aggregating one or more terminal events by determining that a trace, from [] path trace data after being filtered, terminates at a particular interface" or "detecting a network outage at the particular interface in response to determining that the one or more terminal events in the aggregate satisfy a dynamic outage interface threshold." That is, by way of explanation of the present claims, the techniques herein allow for new and improved techniques to monitor, visualize and troubleshoot the performance of cloud- based/web-based services (e.g., distributed applications and 

Examiner’s response to applicant’s argument:
Examiner respectfully disagrees. Applicant argues that the newly subject matter of claim 1 ("Identify and aggregate one or more terminal events by determining that a trace from the path trace ([0032-0037] Fig. 1 The ASI data sets are typically generated based upon actual traffic in real time and aggregated at different resolutions,  Each of the network monitors 104 may be deployed at certain locations or links of the network 110 to collect network data packets traversing the locations or links)([0096] Fig. 1, Fig.2  that the situation analyzing engine 214 may aggregate data values associated with a particular key (e.g., a server) for each time interval through multiple instrumentation points monitored by the network monitor 104.) by determining that a trace from the path trace data after being filtered ([0027]  The ASI data set provides the analysis granularity required to extract rich network, service- and user-related metrics on devices, subscribers, base station ID, Location Area (LA), Routing Area (RA), QoS, SITE, Access Point Name (APN), Tracking Area Code (TAC), and VLAN. Each record in the ASI data set may be updated in real-time. Depending on protocols, a network monitoring system extracts different sets of information, removes redundant information from the plurality of data packets, and focuses on the various types of performance problems affecting end users of numerous network applications, such as, but not limited to, average response time (latency), node failure rate (failures), and timeout (availability))([0047] the ASI data set provides performance metadata with analysis granularity required to extract rich network), terminates at a particular interface ([0096] the situation analyzing engine 214 may aggregate data values associated with a particular key (e.g., a server) for each time interval through multiple instrumentation points monitored by the network monitor 104)([0120] the global GUI can indicate which components, e.g., application servers from a particular region monitored by an RSAD 602, were impacted) {Examiner interprets particular region as particular interface}{Examiner interprets extract data as filtered}, and detect a network outage in response to determining that the one or more terminal events in the aggregate satisfy a dynamic outage interface threshold  ([0027] The plurality of devices summarizes a plurality of observed data packets into a compact Adaptive Session Intelligence (ASI) data set for storage and processing. The ASI data set provides the analysis granularity required to extract rich network, service- and user-related metrics on devices, subscribers, base station ID, Location Area (LA), Routing Area (RA), QoS, SITE, Access Point Name (APN), Tracking Area Code (TAC), and VLAN. Each record in the ASI data set may be updated in real-time.)([0029] Fig. 1 locations of the network)([0048] “event” of interest occurs when the value of an event-related metric exceeds a baseline or threshold for a x number of intervals in an hour)([0057] if the ratio between the cause and impact events is larger than the predetermined threshold, the situation analyzing engine 214 may determine the cause events that have a strong correlation or inverse correlation with the impact events), wherein the dynamic outage interface threshold is calculated daily based on a number of interfaces in a geographic location ([0104]  Threshold conditions can include, for example, and without limitation, a number of times (e.g., samples) or a duration of time for which an observed KPI measurement or a change in an observed KPI measurement exceeded a threshold value, )

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). An examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Thus, the Office does not interpret claims in the same manner as the courts. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321- 22, 13 USPQ2d 1320, 1321-22 (Fed. Cir. 1989). Though understanding the claim language may be aided by explanations contained in 
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 9-14, 16-18, and 20-22 are rejected under 35 U.S.C. 103 as being un-patentable by Lad et al. (“Lad”, US 20130311832 A1) hereinafter Lad, in view of Mendes et al. (“Mendes”, US 20180276063 A1) hereinafter Mendes, and further view of Compton (“Compton”, US 20190068624 A1) hereinafter Compton. 

Regarding claim 1, Lad teaches a system, comprising a processor ([0028] the invention can be implemented in numerous ways, including as a process; an apparatus; a system; and/or a processor) configured to: 
deploy a plurality of agents ([0050] distributed agents 116-120 in Fig. 1 are the agents) and a plurality of tests to be executed ([0050] performing different tests) by the deployed agents; 
collect path trace data from the plurality of agents ([0050][0057] distributed agents collects data based on the configured tests, tests include data path measurement tests, routing path measurement tests and end to end network metrics tests)  wherein the path trace data is based on collected test results from each of the plurality agents for the plurality of tests ([0051] a report can be output to a user to present the collected and analyzed cross-layer application delivery information of a distributed application). 
a memory coupled to the processor and configured to provide the processor with instructions ([0028] process configured to execute instructions stored on and/or provided by a memory coupled to the processer).

Lad does not explicitly teach Filter the path trace data to remove one or more noisy interfaces indicative of time exceeded or noisy targets indicative of issues reaching a domain, Identify and aggregate one or more terminal events by determining that a trace from the path trace data after being filtered, terminates at a particular interface, detect a network outage at the particular interface in response to determining that the one or more terminal events in the aggregate satisfy a dynamic outage interface threshold, wherein the dynamic outage interface threshold is calculated daily based on a number of interfaces in a geographic location, however 
Mendes teaches Filter the path trace data to remove one or more noisy interfaces indicative of time exceeded or noisy targets indicative of issues reaching a domain ([0027] The network monitoring system may retrieve and process multiple ASI data set records for the same or different protocols to identify a situation when predefined supported metrics exceed computed baselines or predefined thresholds and to determine when impacted metrics are correlated with matching causal metrics) ([0055-0056]  if the situation analyzing engine 214 does not detect complete alignment, step 312 may further involve calculation of an alignment ratio between the cause and impact events (this ratio is the same as the ratio in step 310). In one embodiment, this ratio may be computed by the situation analyzing engine 214 as the number of analyzed time intervals that are common between the cause and impact events over the number of analyzed time intervals covered by either of the events. If the alignment ratio is less than a predetermined threshold, the situation analyzing engine 214 may discard the cause event.)([0054] False positive)
Identify and aggregate one or more terminal events ([0032-0037] Fig. 1 The ASI data sets are typically generated based upon actual traffic in real time and aggregated at different resolutions,  Each of the network monitors 104 may be deployed at certain locations or links of the network 110 to collect network data packets traversing the locations or links)([0096] Fig. 1, Fig.2  that the situation analyzing engine 214 may aggregate data values associated with a particular key (e.g., a server) for each time interval through multiple instrumentation points monitored by the network monitor 104.) by determining that a trace from the path trace data after being filtered ([0027]  The ASI data set provides the analysis granularity required to extract rich network, service- and user-related metrics on devices, subscribers, base station ID, Location Area (LA), Routing Area (RA), QoS, SITE, Access Point Name (APN), Tracking Area Code (TAC), and VLAN. Each record in the ASI data set may be updated in real-time. Depending on protocols, a network monitoring system extracts different sets of information, removes redundant information from the plurality of data packets, and focuses on the various types of performance problems affecting end users of numerous network applications, such as, but not limited to, average response time (latency), node failure rate (failures), and timeout (availability))([0047] the ASI data set provides performance metadata with analysis granularity required to extract rich network), terminates at a particular interface ([0096] the situation analyzing engine 214 may aggregate data values associated with a particular key (e.g., a server) for each time interval through multiple instrumentation points monitored by the network monitor 104)([0120] the global GUI can indicate which components, e.g., application servers from a particular region monitored by an RSAD 602, were impacted) {Examiner interprets particular region as particular interface}{Examiner interprets extract data as filtered}
([0027] The plurality of devices summarizes a plurality of observed data packets into a compact Adaptive Session Intelligence (ASI) data set for storage and processing. The ASI data set provides the analysis granularity required to extract rich network, service- and user-related metrics on devices, subscribers, base station ID, Location Area (LA), Routing Area (RA), QoS, SITE, Access Point Name (APN), Tracking Area Code (TAC), and VLAN. Each record in the ASI data set may be updated in real-time.)([0029] Fig. 1 locations of the network)([0048] “event” of interest occurs when the value of an event-related metric exceeds a baseline or threshold for a x number of intervals in an hour)([0057] if the ratio between the cause and impact events is larger than the predetermined threshold, the situation analyzing engine 214 may determine the cause events that have a strong correlation or inverse correlation with the impact events), wherein the dynamic outage interface threshold is calculated daily based on a number of interfaces in a geographic location ([0104]  Threshold conditions can include, for example, and without limitation, a number of times (e.g., samples) or a duration of time for which an observed KPI measurement or a change in an observed KPI measurement exceeded a threshold value, )
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Lad in view of Mendes in order to remove one or more noisy interfaces indicative of time exceeded or noisy targets indicative of issues reaching a domain and detect network outage based on the one or more terminal events because it would help reduce mean time to repair and lead to a greater return on investments. 

Lad does not explicitly teach one or more interfaces in a source network or a stub network by determining whether the one or more interfaces are in an autonomous system number (ASN) blacklist, however
([0035] Fig. 2  The threat information 218 preferably comprises a risk level or weighting of risk associated with each ASN. This weighting is used by the detector 206 to determine a probability that the incoming traffic is originating from a malicious IP source. For example, the ASN of a known malicious source may be weighted high (e.g., 85%), indicating the likely presence of a DDoS attack, while the ASN of a known trusted IP source may be weighted low (e.g., 5%), indicating that the spike in volume is likely valid traffic. In one or more embodiments, the threat information 218 may be in the form of a whitelist of valid ASNs, a blacklist of malicious ASNs)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Lad in view of Compton in order to exclude certain data from the collected data because it would provide an efficient way to query the data and eliminate any false positive data. 

Regarding claim 2, Lad, Mendes and Compton teach the system recited in claim 1.
Lad further teaches wherein each of the plurality of agents is controlled by an agent controller ([0050] the controller {114} in Fig. 1 is an agent controller who controls the distributed agents {116,118, 120} in Fig. 1 are the agents).

Regarding claim 3, Lad, Mendes and Compton teach the system recited in claim 1.
Lad further teaches wherein a graphical visualization of the network outage is generated by a web tier ([0050] the controller 114 in Fig. 1 stores the data in a storage tier 112 that can be used by a web tier to generate visualizations and reports to user).

Regarding claim 4, Lad, Mendes and Compton teach the system recited in claim 1.
([0055] the tests are configured through a web interface by a user).

Regarding claim 7, Lad, Mendes and Compton teach the system recited in claim 1.
Lad further teaches wherein the processor is further configured to: filter the path trace data using a plurality of filtering operations including filtering noisy interfaces and/or noisy targets and filtering HyperText Transfer Protocol (HTTP) ports 80 and 443 ([0090] filters agents {setting and configuration} can be customized and set using different options)([0076] As shown at 202, users can select the target (e.g., server) that they want to look at, such as shown in this example, www.example.com, port 443 (SSL). As shown at 204, there is also an option to select the network metric, such as shown, in this example; “loss” (or packet loss) is selected)([0089] In some embodiments, a graph of a data path visualization of a data path to a destination site (e.g., a destination, such as port 443 (SSL) of www.example.com, or some other destination) is provided)([0057] Example HTTP tests {WWW is on Port 80/HTTP}  include testing of steps of a Uniform Resource Locator (URL) fetch. Example page load tests include testing of a load of an entire web page using a web browser (e.g., a typical web browser). Example transaction tests include performing a multi-step scripted transaction from a web browser (e.g., a typical web browser). These and various other tests are discussed in greater detail below).

Regarding claim 9, Lad, Mendes and Compton teach the system recited in claim 1.
Lad further teaches wherein the processor is further configured to: generate a graphical visualization of the outage detection ([0036] generating a graphical visualization of an application delivery state {including outages and other states} based on the test results).

Regarding claim 10, Lad, Mendes and Compton teach the system recited in claim 1.
Lad further teaches wherein the processor is further configured to: generate a graphical visualization of the outage detection ([0036] generating a graphical visualization of an application delivery state {including outages and other states} based on the test results); and 
output the graphical visualization of the outage detection ([0051] a report can be output to a user to present the collected and analyzed cross-layer application delivery information of a distributed application).

Regarding claim 20, Lad teaches a system, comprising a processor ([0028] the invention can be implemented in numerous ways, including as a process; an apparatus; a system; and/or a processor) configured to: 
collect path trace data from the plurality of agents ([0050][0057] distributed agents collects data based on the configured tests, tests include data path measurement tests, routing path measurement tests and end to end network metrics tests)  wherein the path trace data is based on collected test results from each of the plurality agents for the plurality of tests ([0051] a report can be output to a user to present the collected and analyzed cross-layer application delivery information of a distributed application),
generate an alert, a report ([0035] the platform generate reports that include visualizations that facilitate identifying and/or determining performance problem associated with distributed applications), and/or a visualization based on the network outage in the Internet ([0036] generating a graphical visualization of an application delivery state {including outages and other states} based on the test results);
([0028] process configured to execute instructions stored on and/or provided by a memory coupled to the processer).

Lad does not explicitly teach Filter the path trace data to remove one or more noisy interfaces indicative of time exceeded or noisy targets indicative of issues reaching a domain, Identify and aggregate one or more terminal events by determining that a trace from the path trace data after being filtered, terminates at a particular interface, detect a network outage at the particular interface in response to determining that the one or more terminal events in the aggregate satisfy a dynamic outage interface threshold, wherein the dynamic outage interface threshold is calculated daily based on a number of interfaces in a geographic location, however 
Mendes teaches Filter the path trace data to remove one or more noisy interfaces indicative of time exceeded or noisy targets indicative of issues reaching a domain ([0027] The network monitoring system may retrieve and process multiple ASI data set records for the same or different protocols to identify a situation when predefined supported metrics exceed computed baselines or predefined thresholds and to determine when impacted metrics are correlated with matching causal metrics) ([0055-0056]  if the situation analyzing engine 214 does not detect complete alignment, step 312 may further involve calculation of an alignment ratio between the cause and impact events (this ratio is the same as the ratio in step 310). In one embodiment, this ratio may be computed by the situation analyzing engine 214 as the number of analyzed time intervals that are common between the cause and impact events over the number of analyzed time intervals covered by either of the events. If the alignment ratio is less than a predetermined threshold, the situation analyzing engine 214 may discard the cause event.)([0054] False positive)
([0032-0037] Fig. 1 The ASI data sets are typically generated based upon actual traffic in real time and aggregated at different resolutions,  Each of the network monitors 104 may be deployed at certain locations or links of the network 110 to collect network data packets traversing the locations or links)([0096] Fig. 1, Fig.2  that the situation analyzing engine 214 may aggregate data values associated with a particular key (e.g., a server) for each time interval through multiple instrumentation points monitored by the network monitor 104.) by determining that a trace from the path trace data after being filtered ([0027]  The ASI data set provides the analysis granularity required to extract rich network, service- and user-related metrics on devices, subscribers, base station ID, Location Area (LA), Routing Area (RA), QoS, SITE, Access Point Name (APN), Tracking Area Code (TAC), and VLAN. Each record in the ASI data set may be updated in real-time. Depending on protocols, a network monitoring system extracts different sets of information, removes redundant information from the plurality of data packets, and focuses on the various types of performance problems affecting end users of numerous network applications, such as, but not limited to, average response time (latency), node failure rate (failures), and timeout (availability))([0047] the ASI data set provides performance metadata with analysis granularity required to extract rich network), terminates at a particular interface ([0096] the situation analyzing engine 214 may aggregate data values associated with a particular key (e.g., a server) for each time interval through multiple instrumentation points monitored by the network monitor 104)([0120] the global GUI can indicate which components, e.g., application servers from a particular region monitored by an RSAD 602, were impacted) {Examiner interprets particular region as particular interface}{Examiner interprets extract data as filtered}
detect a network outage in response to determining that the one or more terminal events in the aggregate satisfy a dynamic outage interface threshold  ([0027] The plurality of devices summarizes a plurality of observed data packets into a compact Adaptive Session Intelligence (ASI) data set for storage and processing. The ASI data set provides the analysis granularity required to extract rich network, service- and user-related metrics on devices, subscribers, base station ID, Location Area (LA), Routing Area (RA), QoS, SITE, Access Point Name (APN), Tracking Area Code (TAC), and VLAN. Each record in the ASI data set may be updated in real-time.)([0029] Fig. 1 locations of the network)([0048] “event” of interest occurs when the value of an event-related metric exceeds a baseline or threshold for a x number of intervals in an hour)([0057] if the ratio between the cause and impact events is larger than the predetermined threshold, the situation analyzing engine 214 may determine the cause events that have a strong correlation or inverse correlation with the impact events), wherein the dynamic outage interface threshold is calculated daily based on a number of interfaces in a geographic location ([0104]  Threshold conditions can include, for example, and without limitation, a number of times (e.g., samples) or a duration of time for which an observed KPI measurement or a change in an observed KPI measurement exceeded a threshold value, )
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Lad in view of Mendes in order to remove one or more noisy interfaces indicative of time exceeded or noisy targets indicative of issues reaching a domain and detect network outage based on the one or more terminal events because it would help reduce mean time to repair and lead to a greater return on investments. 

Lad does not explicitly teach one or more interfaces in a source network and/or a stub network by, however
Compton teaches one or more interfaces in a source network and/or a stub network ([0035] Fig. 2  The threat information 218 preferably comprises a risk level or weighting of risk associated with each ASN. This weighting is used by the detector 206 to determine a probability that the incoming traffic is originating from a malicious IP source. For example, the ASN of a known malicious source may be weighted high (e.g., 85%), indicating the likely presence of a DDoS attack, while the ASN of a known trusted IP source may be weighted low (e.g., 5%), indicating that the spike in volume is likely valid traffic. In one or more embodiments, the threat information 218 may be in the form of a whitelist of valid ASNs, a blacklist of malicious ASNs)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Lad in view of Compton in order to exclude certain data from the collected data because it would provide an efficient way to query the data and eliminate any false positive data.

Regarding claim 21: Lad, Mendes and Compton teach the system recited in claim 1, 
Lad further teaches wherein the processor is further configured to: filter the collected path trace data using at least one or more of: whitelist filter, a noise filter, a geography- based filter, and a port-based filter ([0055] the tests are configured through a web interface by a user. For example, typical parameters can include the frequency of various tests, the target of the tests, and the agents (e.g., or locations) where the tests are to be performed)([0061] tests aggregate data over certain time intervals (e.g., small time intervals), referred to as rounds. In some embodiments, a round includes one sample of data from each agent (e.g., each agent can be placed in a different geographical location) for a given test)([0106] Figs. 3-7 show how the filter agents are conducting filtering based on geographical locations which can be customized, FIG. 5A shows a drop in HTTP availability at time interval 21:45-21:48 on April 28 as shown at 502. As shown at 504, a window is provided that shows a number of error by type, including the following: DNS, Connect (2 errors as shown), SSL, Send, Receive (1 error), and HTTP. At table 506, the details of these errors are also shown in a table format, in which a first column is a location of agent, date is a time of measurement, server IP is the destination address (e.g., target for HTTP availability testing), response code (e.g., HTTP response code, which is 200 if there are no errors, or empty if no response code received), and a number of redirects, error type (e.g., as discussed above), and error details (e.g., providing a description of the particular error, and a run test option can be provided to further diagnose this problem and to check if the problem still persists))([0048] distributed agents can be distributed to mostly Tier-1 and Tier-2 networks to avoid the noise of bad connectivity of last mile connections)([0082] probes are sent with increasing TTL to collect the source IP addresses of the ICMP packets to reconstruct the path packets are taking. In some cases, special precaution can be taken to avoid issues with load balancing. In the case of TCP, if the same 5 tuple (e.g., source IP, destination IP, source port, destination port, and protocol) is kept between probes, balancers will send packets in that flow through the same interfaces).

Regarding claim 21: Lad, Mendes and Compton teach the system recited in claim 1, 
Lad further teaches wherein the processor is further configured to: filter the collected path trace data using at least two or more of: whitelist filter, a noise filter, a geography- based filter, and a port-based filter ([0055] the tests are configured through a web interface by a user. For example, typical parameters can include the frequency of various tests, the target of the tests, and the agents (e.g., or locations) where the tests are to be performed)([0061] tests aggregate data over certain time intervals (e.g., small time intervals), referred to as rounds. In some embodiments, a round includes one sample of data from each agent (e.g., each agent can be placed in a different geographical location) for a given test)([0106] Figs. 3-7 show how the filter agents are conducting filtering based on geographical locations which can be customized, FIG. 5A shows a drop in HTTP availability at time interval 21:45-21:48 on April 28 as shown at 502. As shown at 504, a window is provided that shows a number of error by type, including the following: DNS, Connect (2 errors as shown), SSL, Send, Receive (1 error), and HTTP. At table 506, the details of these errors are also shown in a table format, in which a first column is a location of agent, date is a time of measurement, server IP is the destination address (e.g., target for HTTP availability testing), response code (e.g., HTTP response code, which is 200 if there are no errors, or empty if no response code received), and a number of redirects, error type (e.g., as discussed above), and error details (e.g., providing a description of the particular error, and a run test option can be provided to further diagnose this problem and to check if the problem still persists))([0048] distributed agents can be distributed to mostly Tier-1 and Tier-2 networks to avoid the noise of bad connectivity of last mile connections)([0082] probes are sent with increasing TTL to collect the source IP addresses of the ICMP packets to reconstruct the path packets are taking. In some cases, special precaution can be taken to avoid issues with load balancing. In the case of TCP, if the same 5 tuple (e.g., source IP, destination IP, source port, destination port, and protocol) is kept between probes, balancers will send packets in that flow through the same interfaces).

Regarding claim 11, claim 11 can be rejected with the same reasoning as claim 1.
Regarding claim 12, claim 12 can be rejected with the same reasoning as claim 2.
Regarding claim 13, claim 13 can be rejected with the same reasoning as claim 3.
Regarding claim 14, claim 14 can be rejected with the same reasoning as claim 4.
Regarding claim 16, claim 16 can be rejected with the same reasoning as claim 1.
Regarding claim 17, claim 17 can be rejected with the same reasoning as claim 2.
Regarding claim 18, claim 18 can be rejected with the same reasoning as claim 3.

Claims 8, 15, and 19  are rejected under 35 U.S.C. 103 as being un-patentable by Lad et al, (“Lad”, US 20130311832 A1) hereinafter Lad, Mendes et al. (“Mendes”, US 20180276063 A1) hereinafter Mendes, and Compton (“Compton”, US 20190068624 A1) hereinafter Compton, in view of Crisler et al. (“Crisler”, US 20160359900 A1) hereinafter Crisler.

Regarding claim 8, Lad, Mendes and Compton teach the system recited in claim 1.

Crisler teaches merge outage events based on aggregations of terminal events on an Autonomous System Number (ASN) basis ([0075] The neighborhood analysis logic 916 may group data collected based on multiple perspectives of a potential neighborhoods (e.g., country, region, city, top level domain (tld), CIDR block, ASN Routes, and registration/update dates))
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the combination of Lad, Mendes and Compton in view Crisler in order to merge the outage events because it would help provide better view which servers and places were impacted by the outage and will help the administrator allocate the appropriate resources to resolve the issues and outages and analyze the root cause of the outage. 

Regarding claim 15, claim 15 can be rejected with the same reasoning as claim 8.
Regarding claim 19, claim 19 can be rejected with the same reasoning as claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/F.H.S./Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                                /JOHN A FOLLANSBEE/ Supervisory Patent Examiner, Art Unit 2444